COURT OF APPEALS
                                         EIGHTH DISTRICT OF TEXAS
                                              EL PASO, TEXAS


                                                             §
    DOUGLAS FRANK,                                                              No. 08-12-00098-CV
                                                             §
                                      Appellant,                                    Appeal from the
                                                             §
    v.                                                                            65th District Court
                                                             §
                                                                              of El Paso County, Texas
    LORRIE LYNN BOURGOIN,                                    §
                                                                                 (TC# 2009CM6359)
                                      Appellee.              §


                                          MEMORANDUM OPINION

           Appellant, Douglas Frank, has moved to dismiss his appeal against Appellee, Lorrie Lynn

Bourgoin. As permitted by the Rules of Appellate Procedure, this Court may dismiss an appeal

“[i]n accordance with a motion of appellant . . . unless [dismissing the appeal] would prevent a

party from seeking relief to which it would otherwise be entitled.” TEX.R.APP.P. 42.1(a)(1).

The motion to dismiss has been on file with this Court more than ten days, and indicates it has been

served upon each attorney of record. This Court has received no response or opposition to the

dismissal. Because Appellant has complied with the requirements of Rule 42.1(a)(1) and no

opposing party has sought relief, we grant the motion to dismiss and dismiss the appeal. Because

there is no agreement between the parties as to costs, we assess costs against Appellant.1 See

TEX.R.APP.P. 42.1(d)(“[a]bsent agreement of the parties, the court will tax costs against the

appellant.”).




1
    Despite being notified twice by the Clerk of this Court to pay the $175 filing fee, Appellant has failed to do so.
                                                             1
June 27, 2012
                                                      CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
McClure, C.J. (Not Participating)




                                                  2